Thornton, J.:
The plaintiffs in this case showed that they were entitled to at least nominal damages. Their cattle, when in a very poor condition, and in a dry season when there was no food for them except at a distance, were excluded by the defendants from land where the plaintiffs had a right to have them, from which a cause of action arose, and by which they suffered some damage. The nonsuit was improperly granted, and the judgment and order denying defendants’ motion for a new trial are consequently reversed, and the cause remanded for a new trial.
Sharpstein, J., and Myrick, J., concurred.